Title: To Thomas Jefferson from Samuel Henley, 15 September 1785
From: Henley, Samuel
To: Jefferson, Thomas



Dear Sir
Rendlesham near Melton & Ipswich15 Sepr. 1785.

I was happy to be informed by my friend Bradford that you were well, and have a thousand acknowledgements to make for your attentions to him, which he speaks of to me in the handsomest manner. I trust however that you will not repent of them, though they have encouraged me to introduce two other friends from this side the water. You have I doubt not read the Poems of Mrs. Barbauld (late Miss Aiken) and perhaps her other works. To say of her that she is the first Poetess that hath adorned the literature of England is but intimating the least part of her desert. No heart can possess more worth. Her husband has a most ungracious outside, but you will find him the verse within.
I am sorry to learn the fate of my books, prints &c., and exceedingly regret that no more of them fell into your hands. The pleasure I once took in them, made me feel the more pain for their loss, which however is in some measure alleviated by the consideration that some of them escaped the flames and are in the possession of a friend I so much respect.
Will you have the goodness to present my best compliments to Mrs. Jefferson if she be with you, or when you write to her? Mrs. Henley would be very happy to receive her in England, as I trust you are convinced would Dear Sir, Your most obliged and obedient servant,

S. Henley

